DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claim 5, 6, 8, 13, 14, 15, 19 and 20 have been accepted.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 7, 9-12 and 16-18 were previously indicated as allowable in the Non-Final Office Action, mailed 11/30/2021, while claims 5, 6, 8, 13-15, 19 and 20 were indicated as containing allowable subject matter and would be deemed allowable if rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in the Office Action. 
In response, the Applicant has amended claims 5, 6, 8, 13-15, 19 and 20, and overcome the 35 USC 112(b) rejections.
As recited in the Non-Final Office Action:
In the Written Opinion of the International Searching Authority for parent application PCT/CN2018/107361, Chinese documents, CN 107122492 A, CN 106547789 A and CN 101313477 A are cited in combination as teaching all the claimed elements of the present invention. After careful consideration of the references, the Examiner believes it would not have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to use CN ‘789 and CN ‘477 to cure the deficiencies of CN ‘492 (i.e. (1) executing keyword based rhyme matching on the description texts and (2) converting the rhyming lyrics into a speech and synthesizing the speech with preset background music). It would not have been obvious to implement the process of filtering lyrics as disclosed by CN ‘789, or the lyrics processing module or music generation unit of CN ‘477 into the configuration of CN ‘492 for technical solutions without altering the functionality.
After a thorough search and consideration of the prior art, the closest references of record are the US patent to Hasegawa et al. (6,084,169), and the US patent application publications to Balassanian et al. (US 2021/0248983),  St. John Brislin (US 2020/0251146), HE et al. (US 2020/0082850), Doi (US 2012/0131054) and O’Dell (US 2009/0132231). 
However, no prior art could be found which teaches, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 9 and 16, and their dependent claims, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        02/11/2022